Exhibit 99.2 LAYNE CHRISTENSEN ANNOUNCES CLOSING OF SALE OF HEAVY CIVIL BUSINESS THE WOODLANDS, TEXAS, Monday, May 1, 2017 – Layne Christensen Company (NASDAQ: LAYN) (“Layne” or the “Company”) today announced the closing of the previously disclosed sale of its Heavy Civil business to a newly-formed entity owned by private investors, including members of the current Heavy Civil senior management team, for $10.1 million before an estimated negative working capital adjustment of approximately $4.3 million related to a reduction in working capital since entering into the asset purchase agreement in February. Net cash proceeds to Layne are expected to be approximately $4.8 million after the working capital adjustment and transaction costs associated with the sale.The transaction will result in a book loss in the first quarter of fiscal 2018.The net book value of the Heavy Civil business at the transaction closing date is estimated to be approximately $23 million. Layne expects to use the net proceeds from the sale for general corporate purposes and growth opportunities in its core businesses.
